DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase entry bracket is not  recited in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "said entry bracket" in line 2.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been previously recited.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shannon, Jr. 4091867.
Referring to claim 15, Shannon discloses (see fig. 1-2)  a bending apparatus for coiled tubing, said apparatus comprising: a conduit ( 130,40,122 a,122b) having a proximal end  ( see fig.1, at 26) and a distal end (at 66)  opposite   said proximal end, wherein said proximal end is positioned relative to said distal end so as to determine a conduit bend angle of said conduit; wherein said conduit is comprised of: a bend portion ( bend at 32) having an injector end  (52) toward said proximal end and a spool end (54) toward said distal end opposite said spool end, wherein said injector end is positioned relative to said spool end so as to determine a bend angle of said bend portion; and a flexible portion  (130, see col. 8, lines 20-22 can be flexible hose) having a first flexible end ( at 132) toward said proximal end and a second flexible end (  end at 120) toward said distal end and opposite said first flexible end, wherein said second flexible end is positioned relative to said first flexible end so as to determine a flexible bend angle of said flexible portion ( see col. 8, lines 20-22 is flexible to align sub 54 to nose at 120 so can have a bend angle, and wherein said conduit bend angle is comprised of said bend angle and said flexible bend angle.
Referring to claim 18, Shannon discloses a bending apparatus for coiled tubing, said apparatus comprising: a conduit (130,40,122 a,122b) having a proximal end ( at 96), and a distal end ( at 26) opposite said proximal end, wherein said proximal end is positioned relative to said distal end so as to determine a conduit bend angle of said conduit, and wherein said conduit is flexible ( at 130), said conduit bend angle being variable; and a support means being comprised of a first support bracket at said proximal end, and a second support bracket at said distal end.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Shannon, Jr. 4091867.

    PNG
    media_image1.png
    343
    555
    media_image1.png
    Greyscale
Examiner Annotated Figure 2

Referring to claim 16  Shannon discloses a bend support means, wherein said bend support means is comprised of a first bend support bracket ( see Examiner Annotated Figure 2, at B)  at said injector end, a second bend support bracket ( at A) at said spool end, and a support arm (60), support arm is connected to said first bend support bracket and said second bend support bracket  ( since all are welded to the same apparatus the brackets at A and B and connected to arm at 60).  Shannon does not disclose a plurality of arms. Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  As it would be advantageous to have a plurality of arms to provide additional support at needed, it would be obvious to one of ordinary skill in the art before the effective filing date to modify  the apparatus disclosed by Shannon to have additional arms to provide additional support because duplicating the components of a prior art device is a design consideration within the skill of the art.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly 20020195255 in view of Widney 20040118556.
Referring to claim 18 Reilly discloses a bending apparatus for coiled tubing, said apparatus comprising: a conduit (18) having a proximal end ( at 40), and a distal end ( at 42) opposite said proximal end, wherein said proximal end is positioned relative to said distal end so as to determine a conduit bend angle of said conduit,  and a support means (84) being comprised of a first support bracket  (99) at said proximal end, and a second support bracket (98) at said distal end.  Reilly does not disclose the conduit is flexible the conduit bend angel being variable.  Widney teaches a bending apparatus for  coiled tubing with a conduit (16 see paragraph 0007 the guide is made of joint that pivot so allow to flex at different angles so is flexible when compared to solid piece)  that is flexible the conduit bend angle being variable ( as joints flex to different positions).  As both Reilly and Widney teach guide joints for a coiled tubing, it would be obvious to substitute one type of guide for another.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify  the apparatus disclosed by Reilly to have the conduit be flexible the conduit bend angel being variable in view of the  teachings of Widney because it would be obvious to substitute one type of guide for another.
Referring to claim 19, as best understood by the examiner, Reilly discloses said support means is further comprised of a first plurality of support arms ( the arms that extend across to support the upper support at 86)  connected above said entry bracket ( at 86)  and to a top side of the entry bracket, and a second plurality of support arms ) arms at 92 and 90) connected below said entry bracket and to a bottom side of the entry bracket.

Allowable Subject Matter
Claims 1-14 are allowed.
Claims 17 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record to Shannon does not disclose a bending said table mount being comprised of a table plate at the proximal end; and a table base in swiveling engagement to said table plate, said conduit and said table plate being rotatable together relative to said table base in combination with the other limitation of the claim, nor would it be obvious to modify the reference to include such a limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672